                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

SAMANTHA L. GARRETT,

      Plaintiff,
v.                                                 Case No. 8:17-cv-2874-T-23AAS

UNIVERSITY OF SOUTH FLORIDA
BOARD OF TRUSTEES,

      Defendant.
_______________________________________/

                                      ORDER

      Samantha Garrett moves to compel the deposition of Makenzie Schiemann,

Director of Student Outreach & Support and Center for Victim Advocacy at

University of South Florida (USF). (Doc. 67). The USF Board of Trustees (USF

Board) opposes Ms. Garrett’s request. (Doc. 69).

      Over a month after the court’s August 31st discovery deadline, Ms. Garrett

seeks the court’s permission to depose Ms. Schiemann. (Doc. 67). According to Ms.

Garrett, she had no cause to depose Ms. Schiemann before the discovery deadline

based on the information available at that time. (Id. at 1–2). Ms. Garrett argues her

assessment of Ms. Schiemann’s “involvement and potential knowledge changed . . .

with disclosures of unredacted documents after the discovery deadline.” (Id. at 2).

      Ms. Garrett claims an email the USF Board unredacted in response to a

September 24th Order shows “Ms. Schiemann is a relevant witness, and despite not

being listed on Defendant’s Rule 26 disclosures, she has relevant information
                                     1
regarding Plaintiff’s claims.”   (Doc. 67, p. 2).   According to Ms. Garrett, Ms.

Schiemann’s email “clearly speaks” to claims included in Ms. Garrett’s complaint

against the USF Board. (Id.).      Therefore, Ms. Garrett seeks Ms. Schiemann’s

testimony. (Id. at 3).

      A motion to reopen discovery to conduct depositions constitutes a modification

of the court’s Case Management and Scheduling Order under Federal Rule of Civil

Procedure 16(b). Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 n.2 (11th Cir. 1998)

(citations omitted); Branovations, Inc. v. Ontel Prod., Corp., No. 2:12-CV-306-FtM-

29UAM, 2013 WL 12167927, at *1 (M.D. Fla. Sept. 5, 2013) (citation omitted).

      The court may modify a case management and scheduling order for good cause.

Fed. R. Civ. P. 16(b)(4). Good cause means the moving party cannot meet deadlines

despite due diligence. Sosa, 133 F.3d at 1418. A party fails to exercise due diligence

when she moves to amend the scheduling order based on information she had before

the relevant deadline passed. S. Grouts & Mortars, Inc. v. 3M Co., 575 F.3d 1235,

1241 n.3 (11th Cir. 2009); Branovations, 2013 WL 12167927, at *1.

      Ms. Garrett fails to establish good cause for modifying the discovery deadline

to reopen discovery to depose Ms. Schiemann. Ms. Garrett provided USF documents

that discuss a director’s involvement in reporting Ms. Garrett for reco rding her

conversation with Megan Deremiah and Crystal Coombes (USF employees involved

in the investigation of Ms. Garrett’s assault allegations). (Doc. 69-2). Ms. Garrett

also provided other documents referencing conversations between Ms. Deremiah (Ms.

                                          2
Garrett’s victim advocate) and Ms. Deremiah’s director. (Doc. 69-3).

        In her deposition on April 17, 2018, Ms. Deremiah confirmed her director was

Ms. Schiemann and discussed Ms. Schiemann’s role in the “Student Rights &

Responsibilities” process.    (Doc. 69-4, pp. 2, 4).   Ms. Coombes and Maria Zale

Cutsinger (Director of Conduct at USF) also discussed Ms. Deremiah’s director (Ms.

Schiemann) in their depositions, which occurred before the discovery deadline. (Docs.

69-5, 69-6).    Therefore, Ms. Garrett knew Ms. Schiemann was Ms. Deremiah’s

director and Ms. Schiemann was involved in the investigation of Ms. Garrett’s alleged

illegal recording before the discovery deadline.

        Although Ms. Garrett acknowledges she knew about Ms. Schiemann before the

discovery deadline, Ms. Garrett argues she had no cause to depose Ms. Schiemann

until the September 24th Order required the USF Board to produce to Ms. Garrett

an unredacted email authored by Ms. Schiemann. (Doc. 67, pp. 1–2). In that email,

Ms. Schiemann addresses USF General Counsel Joanne Adamchak’s thoughts on the

role of a victim advocate and asserts Ms. Schiemann’s belief that Ms. Deremiah

properly performed her role as Ms. Garrett’s victim advocate. (Doc. 64, p. 1).

        Ms. Garrett failed to sufficiently explain why the content of Ms. Schiemann’s

email requires reopening discovery less than a month before the dispositive motion

deadline 1 to conduct a deposition of a witness already known to Ms. Garrett. Instead,

Ms. Garrett makes conclusory statements that, based on the recently produced email,


1   The deadline for dispositive motions is November 9, 2018. (Doc. 66).
                                            3
it became “apparent” Ms. Schiemann had relevant information and the email “clearly

speaks” to Ms. Garrett’s claims. (Doc. 67, p. 2). But, based on information obtained

before the discovery deadline, Ms. Garrett already knew the following: (1) Ms.

Schiemann was Ms. Deremiah’s director; (2) Ms. Schiemann has knowledge of Ms.

Deremiah’s role as Ms. Garrett’s victim advocate; and (3) Ms. Schiemann was

involved in the investigation of Ms. Garrett’s alleged illegal recording. Considering

this pre-deadline knowledge, Ms. Garrett cannot claim that a single email in which

Ms. Schiemann simply discusses Ms. Deremiah’s role as a victim advocate provides

good cause to reopen discovery.

      Ms. Garrett failed to exercise due diligence because she seeks to reopen

discovery based on information she had before the discovery deadline passed (and

likely even before the filing of the lawsuit).      Namely, Ms. Garrett knew Ms.

Schiemann was Ms. Deremiah’s director with knowledge of Ms. Deremiah’s role as

Ms. Garrett’s victim advocate and Ms. Schiemann was involved in the investigation

of Ms. Garrett’s alleged illegal recording. As a result, Ms. Garrett fails to establish

good cause for amending the scheduling order. Therefore, Ms. Garrett’s motion to

compel Ms. Schiemann’s deposition (Doc. 67) is DENIED.

      ORDERED in Tampa, Florida, on October 15, 2018.




                                          4
